EXHIBIT 10.1

 

ACTION BY WRITTEN CONSENT OF DIRECTORS

 

(Nevada Revised Statutes 78.315(2))

 

OF

 

INBIT CORP.

 

A Nevada Corporation

 

The undersigned, Sole Director of INBIT CORP., a Nevada Corporation (the
"Corporation") pursuant to the Bylaws of the Corporation and the Nevada Revised
Statutes, hereby consents to the following actions of the Corporation as of
October 26, 2016.

 



1.APPOINTMENT OF OFFICERS AND DIRECTORS



 

RESOLVED: That the Board of Directors hereby accepts the Resignation Letter
submitted by Viktor Zeziulia from the offices of President, Chief Executive
Officer, Chief Financial Officer, Chairman, Secretary, and Treasurer effective
October 26, 2016, and acknowledges that Mr. Zeziulia’s resignation from the
Board of Directors is not effective until Ten (10) days following the mailing of
the Company’s Schedule 14-F Information Statement to the Company’s shareholders
of record.

 

RESOLVED: That the following individuals were appointed to serve as officers
and/or directors:

 



Tan Chee Hong

CEO, Secretary, Director, Chairman

 

 

 

Choy Cheng Choong

CFO, Treasurer, Director

 

 

 

Loke Yeu Loong

President, Director

 

 

 

Teo Joo Meng

Director

 

 

 

Zadey Che Wan Bin Abdulla Fadzil

Director



 

2.OMNIBUS RESOLUTION

 



RESOLVED FURTHER, that the foregoing officer of the Corporation, and such
persons appointed to act on his behalf pursuant to the foregoing resolutions,
are hereby authorized and directed in the name of the Corporation and on its
behalf, to execute any additional certificates (including any officer's
certificates), agreements, instruments or documents, or any amendments or
supplements thereto, or to do or to cause to be done any and all other acts as
they shall deem necessary, appropriate or in furtherance of the full
effectuation of the purposes of each of the foregoing resolutions.

 

This Unanimous Written Consent of the Board of Directors of INBIT CORP. may be
executed in any number of counterparts and each of such counterparts shall for
all purposes constitute one Written Consent, notwithstanding that all directors
are not signatories to the same counterpart, effective as of the date first
written above. This Unanimous Written Consent may be executed by facsimile and
such facsimile copy shall be conclusive evidence of the consent and ratification
of the matters contained herein by the undersigned director.

 

Dated: October 26, 2016

 

/s/ Viktor Zeziulia                                               

Viktor Zeziulia, Director